Continuing Abatement Order filed June 2, 2016




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00769-CR
                                   ____________

                         ROBBY JO HOVIS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 183rd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1411661

                   CONTINUING ABATEMENT ORDER

      On April 19, 2016, this court directed the trial court to conduct a hearing in
this case to determine why appellant’s brief had not been filed. Our order required
the trial judge to see that a record of the hearing is made, make findings of fact and
conclusions of law, and order the trial clerk to forward a record of the hearing and a
supplemental clerk’s record containing the findings and conclusions. The transcribed
record of the hearing and the courts findings and conclusions were to be filed with
the clerk of this court on or before May 19, 2016. To date, the court has not received
the record or findings.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party. It is the
responsibility of any party seeking reinstatement to request a hearing date from the
trial court and to schedule a hearing in compliance with this court’s order. If the
parties do not request a hearing, the court coordinator of the trial court shall set a
hearing date and notify the parties of such date.

      It is so ORDERED.

                                        PER CURIAM